Opinion filed November 1,
2012
 
                                                                       In The           
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00329-CV
                                                    __________
 
               IN RE GREAT
NORTHERN INSURANCE COMPANY
 

 
                                                   Original
Mandamus Proceeding

 
                                            M E M O R A N
D U M   O P I N I O N
 
Great
Northern Insurance Company, relator, has filed in this court a voluntary
unopposed motion to dismiss its petition for writ of mandamus.  See Tex. R. App. P. 42.1.  In the motion, relator
requests that this court dismiss the original mandamus proceeding because the
parties “have reached an agreement to compromise and settle their differences.” 
Therefore, in accordance with relator’s request, we dismiss the proceeding.  
The
motion is granted, and the original mandamus proceeding is dismissed.
 
PER CURIAM
 
November 1, 2012
                                                                             
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




[1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.  


 
[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.